Citation Nr: 0713344	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  03-17 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
chronic atrophic rhinitis/ozema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from March 1943 to December 
1943.  

In May 1944, the Department of Veterans Affairs (VA) denied 
service connection for chronic atrophic rhinitis/ozema.  The 
veteran was informed in writing of the adverse decision and 
his appellate rights in June 1944.  He did not subsequently 
submit a notice of disagreement.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Detroit, Michigan, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic atrophic rhinitis/ozema and denied service connection 
for a chronic left ankle disorder to include arthritis.  In 
July 2006, the veteran submitted a Motion to Advance on the 
Docket.  In August 2006, the Board granted the veteran's 
motion.  In August 2006, the Board denied service connection 
for a chronic left ankle disorder to include arthritis and 
remanded the issue of whether new and material evidence had 
been received to reopen the veteran's claim of entitlement to 
service connection for chronic atrophic rhinitis/ozema to the 
RO for additional action.  

The issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic allergic rhinitis/ozema is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on his 
part.  


REMAND

In its August 2006 remand instructions, the Board directed 
that the following action was to be undertaken: (1) review 
the claims file and ensure that all notification and 
development action required by the Veterans Claims Assistance 
Act of 2000 (VCAA) was completed and the notification 
requirements and development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2005); and the United States Court 
of Appeals for Veterans Claims' (Court) holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet.App. 1 (2006) were fully met; (2) 
then adjudicate the issue of service connection for the 
chronic loss of the sense of smell with chronic nasal injury 
residuals; and (3) and then readjudicate the issue of whether 
new and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic atrophic rhinitis/ozema.  In reviewing the September 
2006 VCAA notice issued to the veteran and his accredited 
representative, the Board notes that the notice erroneously 
conveys that:

You were previously denied service 
connection for service connection (sic) 
for a nasal condition.  You were notified 
of the decision on March 18, 2003.  The 
appeal period for that decision has 
expired and the decision is now final.  

No mention was made of the May 1944 rating decision denying 
service connection for chronic atrophic rhinitis/ozema.  
Therefore, the September 2006 VCAA notice is inadequate.  The 
intertwined issue of the veteran's entitlement to service 
connection for the chronic loss of the sense of smell with 
chronic nasal injury residuals has not been adjudicated.  The 
Court has held that the RO's compliance with the Board's 
remand instructions is neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is again REMANDED for the following 
action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Kent v. Nicholson, 20 
Vet.App. 1 (2006), relating to notice in 
an application to reopen, are fully met.  

2.  Then adjudicate the issue of service 
connection for the chronic loss of the 
sense of smell with chronic nasal injury 
residuals.  The veteran should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the issue.  

3.  Then readjudicate the issue of 
whether new and material evidence has 
been received to reopen the veteran's 
claim of entitlement to service 
connection for chronic atrophic 
rhinitis/ozema.  If the benefit sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the application to 
reopen, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


